From a judgment of conviction in the circuit court of Marshall county on October 18, 1923, this appeal was taken; the certificate of appeal being here filed on December 31, 1923. The transcript was filed with the clerk of this court on June 19, 1924, and the cause was "submitted on briefs" January 22, 1925. On April 7, 1925, this court handed down a decision (through Samford, J.), affirming the judgment of conviction appealed from. Upon motion of appellant the opinion was withdrawn and the affirmance set aside and cause restored to docket on April 9, 1925. On May 21, 1925, the cause was argued orally to the court by counsel for appellant, and was duly submitted on that date.
We have given further consideration to the questions presented on this appeal, and, as the points of decision are the same as when originally submitted, we again adopt the subjoined opinion prepared by Samford, J., as the decision of this court, being of the opinion that the decision referred to covers all questions raised on this appeal, and is correct as *Page 115 
to the conclusion reached and the reasons therefor.